COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-064-CV
 
  
IN 
RE VALLEY DYNAMO, L.P.                                                     RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator’s petition 
for writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
  
                                                                  PER 
CURIAM

  
PANEL 
B:   DAUPHINOT, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
April 1, 2004

 
NOTES
1.  
See Tex. R. App. P. 
47.4.